DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “a distal fixator”. This limitation is indefinite because it is unclear if this is a new distal fixator or the dame distal fixator recited in claim 8. In light of the specification, the examiner is interpreting this to be the previously recited distal fixator. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Medoff (20180271522).

As to claim 8, Medoff discloses: An insertion assembly (assembly of figure 18) for implanting a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient, the insertion assembly comprising (structured to be able to delivery a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient): 2Application No. 16/854,264Docket No.: 102015.0045P Amendment dated June 27, 2022Reply to Office Action of April 27, 2022a sleeve (80) for housing the syndesmosis suture construct in an elongate configuration (structured to enable the device to house a syndesmosis suture construct); a push rod (88) for implanting and deploying the syndesmosis suture construct (see figures 18-20), wherein the push rod comprises a boss (see figure below) configured to limit a depth to which the push rod may be advanced into the sleeve (portion indicated in figure below contacts 80 and prevents further advancement, see figures 18-20); and wherein the boss is disposed at a position along the push rod such that a distal fixator completely exits a distal end of the sleeve when the boss contacts a proximal end of the sleeve (see explanation below). Examiner notes the syndesmosis suture construct is not being positively claimed. Examiner notes the distal fixator is not being positively claimed. Furthermore, the limitation “wherein the boss is disposed at a position along the push rod such that a distal fixator completely exits a distal end of the sleeve when the boss contacts a proximal end of the sleeve” constitutes functional language. Therefore, if the device is structure to perform this function, the claim is met. Here, the device is structured to enable a distal fixator to completely exit a distal end of the sleeve when the boss contacts a proximal end of the sleeve. 

    PNG
    media_image1.png
    693
    657
    media_image1.png
    Greyscale


As to claim 11, Medoff discloses the invention of claim 8, Medoff further discloses:  wherein the push rod comprises a generally elongate member including a shaft (portion of 88 that enters 80) extending from a distal end to a proximal gripping end (top surface of 88, see figure 18-20 and figure below).

    PNG
    media_image2.png
    711
    611
    media_image2.png
    Greyscale

Claim(s) 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonutti (5,948,002).

As to claim 8, Bonutti discloses: An insertion assembly (assembly of figure 19-23) for implanting a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient, the insertion assembly comprising (structured to be able to deliver a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient): 2Application No. 16/854,264Docket No.: 102015.0045P Amendment dated June 27, 2022Reply to Office Action of April 27, 2022a sleeve (94e) for housing the syndesmosis suture construct in an elongate configuration (structured to enable the device to house a syndesmosis suture construct); a push rod (92e) for implanting and deploying the syndesmosis suture construct (see figures 19-23), wherein the push rod comprises a boss (see figure below) configured to limit a depth to which the push rod may be advanced into the sleeve (portion indicated in figure below contacts 22c and prevents further advancement, see figures 18-20); and wherein the boss is disposed at a position along the push rod such that a distal fixator completely exits a distal end of the sleeve when the boss contacts a proximal end of the sleeve (see explanation below). Examiner notes the syndesmosis suture construct is not being positively claimed. Note 214 and the handle assembly can be used with figures 20-22 as disclosed in col 22 lines 55-67). 

    PNG
    media_image3.png
    420
    532
    media_image3.png
    Greyscale


As to claim 9, Bonutti discloses the invention of claim 8, Bonutti further discloses:  wherein the sleeve comprises a generally elongate hollow tube that includes a slit (204e) that extends along the length of the sleeve (see figures 19-23). Examiner notes the claim does not require the slit to extend along the entire length. 

As to claim 10, Bonutti discloses the invention of claim 9, Bonutti further discloses: wherein the slit allows the sleeve to radially constrict so as to hold the syndesmosis suture construct and the push rod in an assembled configuration suitable for implantation into the bone hole (see explanation below). Examiner notes the limitations “allows the sleeve to radially constrict so as to hold the syndesmosis suture construct and the push rod in an assembled configuration suitable for implantation into the bone hole” constitutes functional language. The prior art need only be structured such that it can be used in such a manner. Here, the outer tube is flexible and thus the slit is able to be compressed by a user so that the sleeve radially constricts so as to hold the syndesmosis suture construct and the push rod in an assembled configuration suitable for implantation into the bone hole. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff (20180271522) in view of Norton (20150342595).

As to claim 12, Medoff discloses the invention of claim 8, Medoff further discloses: wherein the distal end comprises a surface (see figure 18-21) configured for causing a distal fixator of the syndesmosis suture construct to exit the sleeve when the push rod is advanced in a distal direction (see figures 18-21).
Medoff fails to disclose that the distal end is a blunt distal end.
In the same field of endeavor, namely suture anchor delivery devices, Norton teaches that it well known to use a pusher with a blunt distal end (paragraph 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Medoffs pusher to be blunt in view of Norton to prevent the distal end of the pusher from damaging nearby tissue during deployment (paragraph 0041 of Norton).

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
As to the applicant’s arguments that the cited prior art fails to teach inter alia “a boss…disposed at a position along the push rod such that a distal fixator completely exits a distal end of the sleeve when the boss contacts a proximal end of the sleeve, examiner disagrees. As stated above, the distal fixator is not being positively claimed. Furthermore, the limitation “wherein the boss is disposed at a position along the push rod such that a distal fixator completely exits a distal end of the sleeve when the boss contacts a proximal end of the sleeve” constitutes functional language. Therefore, if the device is structure to perform this function, the claim is met. Here, both Medoff and Bonutti’s devices are structured to enable a distal fixator to completely exit a distal end of the sleeve when the boss contacts a proximal end of the sleeve. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771